Title: To John Adams from Tench Coxe, 29 September 1797
From: Coxe, Tench
To: Adams, John




Sir
Treasury Department Revenue Office Sept. 29th. 1797

I have the honor to transmit to you, from considerations both of duty and of prudence, a copy of a letter recd by me last Night from an English Master workman, who has made proposals to this office at 32000 Dollars for erecting a light House upon Cape Hatteras, and at 16000 Dollars for erecting a lighted Beacon House at  castle Island. This attempt is at once so dishonest and imprudent, that I am desirous to make a recoil, as far as the laws admit, upon the man; and there is danger of misconceptions and misrepresentations in cases of this Nature, which are not openly marked with rejection at the moment. I therefore in the present separated state of the Branches of the Government have deemed it most proper to trouble you with this communication, and with a copy of an answer, which I wrote, and confidentially shewed to my father last Evening on the instant of the receipt of Robert Worrall’s letter. That Answer I shall not transmit till I have considered the subject in concert with our Attorney Genl. who happens to be within a mile of my office.
With great respect, I have the Honor to be Sir, / your most obedt. & most hble Servant

Tench Coxe